09-1112-ag
         Johanes v. Holder
                                                                                         BIA
                                                                                   Elstein, IJ
                                                                                A098 550 482
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.     CITATION TO SUMMARY ORDERS
     FILED AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY THIS COURT’S LOCAL RULE 32.1
     AND FEDERAL RULE OF APPELLATE PROCEDURE 32.1.     IN A BRIEF OR OTHER PAPER IN WHICH A
     LITIGANT CITES A SUMMARY ORDER, IN EACH PARAGRAPH IN WHICH A CITATION APPEARS, AT LEAST
     ONE CITATION MUST EITHER BE TO THE FEDERAL APPENDIX OR BE ACCOMPANIED BY THE NOTATION:
     “(SUMMARY ORDER).” A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF THAT SUMMARY ORDER
     TOGETHER WITH THE PAPER IN WHICH THE SUMMARY ORDER IS CITED ON ANY PARTY NOT REPRESENTED
     BY COUNSEL UNLESS THE SUMMARY ORDER IS AVAILABLE IN AN ELECTRONIC DATABASE WHICH IS
     PUBLICLY ACCESSIBLE WITHOUT PAYMENT OF FEE (SUCH AS THE DATABASE AVAILABLE AT
     HTTP://WWW.CA2.USCOURTS.GOV/). IF NO COPY IS SERVED BY REASON OF THE AVAILABILITY OF THE
     ORDER ON SUCH A DATABASE, THE CITATION MUST INCLUDE REFERENCE TO THAT DATABASE AND THE
     DOCKET NUMBER OF THE CASE IN WHICH THE ORDER WAS ENTERED.


 1            At a stated term of the United States Court of                  Appeals
 2       for the Second Circuit, held at the Daniel Patrick                  Moynihan
 3       United States Courthouse, 500 Pearl Street, in the                  City of
 4       New York, on the 23 rd day of December, two thousand                nine.
 5
 6       PRESENT:
 7                RALPH K. WINTER,
 8                PIERRE N. LEVAL,
 9                REENA RAGGI,
10                      Circuit Judges.
11       _______________________________________
12
13       LINTJE JOHANES, A.K.A. LINTJE JOHANNES,
14                Petitioner,
15
16                           v.                                 09-1112-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:                H. Raymond Fasano, New York, New
24                                      York.
1    FOR RESPONDENT:         Tony West, Assistant Attorney
2                            General; Douglas E. Ginsburg, Senior
3                            Litigation Counsel, Zoe J. Heller,
4                            Trial Attorney, Office of
5                            Immigration Litigation, United
6                            States Department of Justice,
7                            Washington, D.C.
8
9        UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED, that the petition for review

12   is DENIED.

13       Lintje Johanes, a native and citizen of Indonesia,

14   seeks review of a February 19, 2009 order of the BIA,

15   affirming the September 10, 2007 decision of Immigration

16   Judge (“IJ”) Annette S. Elstein, which denied her

17   application for asylum, withholding of removal, and relief

18   under the Convention Against Torture (“CAT”).      In re Lintje

19   Johanes, No. A098 550 482 (B.I.A. Feb. 19, 2009), aff’g No.

20   A098 550 482 (Immig. Ct. N.Y. City Sept. 10, 2007).      We

21   assume the parties’ familiarity with the underlying facts

22   and procedural history in this case.

23    We review the agency’s factual findings under the

24   substantial evidence standard.    See 8 U.S.C. §

25   1252(b)(4)(B); see also Corovic v. Mukasey, 519 F.3d 90, 95

26   (2d Cir. 2008).   We review de novo questions of law and the


                                   2
1    application of law to undisputed fact.      Salimatou Bah v.

2    Mukasey, 529 F.3d 99, 110 (2d Cir. 2008).

3        We find no error in the agency’s conclusion that

4    Johanes failed to meet her burden of proof on her

5    application for withholding of removal. 1    This Court has

6    consistently declined to disturb the agency’s finding that

7    there is no pattern or practice of persecution against

8    Chinese Christians in Indonesia.   See Santoso v. Holder, 580

9    F.3d 110 (2d Cir. 2009) (citing In re A-M-, 23 I&N Dec. 737

10   (BIA 2005)).   Moreover, the record in this case includes

11   reports by the U.S. Citizenship and Immigration Services

12   Resource Information Center and the Department of State

13   indicating that discrimination against ethnic Chinese in

14   Indonesia has greatly declined, and that many laws

15   discriminating against ethnic Chinese have been repealed.

16   Finally, the Board reasonably noted that Johanes’s actions

17   in remaining in Indonesia for a substantial amount of time

18   after she claims she was harmed and returning to the country

19   after arriving in the United States in 2006 undermine her

20   claim, as does the fact that her children and husband


            1
            Johanes concedes that we are without jurisdiction to
       consider the agency’s pretermission of her untimely
       asylum application.

                                   3
1    continue to live safely in the country. 2     See Wensheng Yan

2    v. Mukasey, 509 F.3d 63, 68 n.2 (2d Cir. 2007) ; Lie v.

3    Ashcroft, 396 F.3d 530 (3d Cir. 2005) ; see also In re A-E-M-

4    , 21 I. & N. Dec. 1157, 1160 (BIA 1998).

5        Because Johanes failed to meaningfully argue her

6    eligibility for CAT relief before either the agency or this

7    Court, we deem such claim for relief abandoned.       See Gui Yin

8    Liu v. INS, 508 F.3d 716, 723 n.6 (2d Cir. 2007).

9        For the foregoing reasons, the petition for review is

10   DENIED.       As we have completed our review, any stay of

11   removal that the Court previously granted in this petition

12   is VACATED, and any pending motion for a stay of removal in

13   this petition is DISMISSED as moot.       Any pending request for

14   oral argument in this petition is DENIED in accordance with

15   Federal Rule of Appellate Procedure 34(a)(2), and Second

16   Circuit Local Rule 34(b).

17                                   FOR THE COURT:
18                                   Catherine O’Hagan Wolfe, Clerk
19
20
21                                   By:___________________________
22



               2
            We reject Johanes’s request that we adopt the Ninth
       Circuit’s “disfavored group” analysis. See Sael v.
       Ashcroft, 386 F.3d 922, 925 (9th Cir. 2004)

                                       4